EXHIBIT 10.1

NATIONAL PRESTO INDUSTRIES, INC.

2017 INCENTIVE COMPENSATION PLAN

﻿

SECTION 1.

PURPOSE AND DURATION

﻿

1.1Purpose. The purpose of the National Presto Industries, Inc. 2017 Incentive
Compensation Plan (the “Plan”) is to attract and retain qualified employees of
National Presto Industries, Inc. (the “Company”) and its Subsidiaries. By
encouraging employees of the Company and its Subsidiaries to acquire a
proprietary interest in the Company’s growth and performance, the Company
intends to motivate employees to achieve long-term Company goals and to more
closely align the interests of such persons with those of the Company’s
stockholders.

﻿

1.2Duration of the Plan.  The Plan shall become effective as of May 16, 2017,
subject to the approval of the stockholders of the Company at the Annual Meeting
on May 16, 2017 (the “Effective Date”).   The Plan shall remain in effect,
subject to the right of the Board to amend or terminate the Plan at any time
pursuant to Section 6 hereof, until the date all Shares subject to the Plan
shall have been issued or acquired and the Restrictions on all Awards granted
under the Plan shall have lapsed, according to the Plan’s provisions.

﻿

SECTION 2.

DEFINITIONS

﻿

As used in the Plan, in addition to terms elsewhere defined in the Plan, the
following terms shall have the meanings set forth below:

﻿

2.1 “Award” or “Restricted Stock Award” means an award of Restricted Stock
granted to an Eligible Person under this Plan.

﻿

2.2“Award Agreement” means any written agreement, contract, or other instrument
or document evidencing any Award granted hereunder between the Company and a
Grantee.

﻿

2.3“Board” means the Board of Directors of the Company.

﻿

2.4“Change in Control” means the occurrence of any one or more of the following:

﻿

(a)An acquisition of outstanding or newly issued Company securities that results
in any Person with Beneficial Ownership (as each are defined within the meaning
of Rule 13d-3 under the Exchange Act) of more than 50% (other than any Person
who, as of the date hereof, already has Beneficial Ownership of at least 20%) of
either (x) the then outstanding shares of the Company’s Common Stock (the
“Outstanding Company Common Stock”), or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”); or

﻿

(b)A change in the composition of the Board in connection with a tender or
exchange offer, a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of



1

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

the assets of the Company or the acquisition of assets of another corporation (a
“Corporate Transaction”) or a direct purchase of securities from the Company
such that (i) the individuals who, as of the date hereof, constitute the members
of the Board (the “Incumbent Board”) cease to constitute at least a majority of
the Board, or (ii) a majority of the individuals who, as of the date hereof,
constitute the Incumbent Board resign or are removed from the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents; or

﻿

(c)The approval by the stockholders of the Company of a Corporate Transaction
or, if consummation of such Corporate Transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation);  excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the Beneficial Owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will Beneficially Own, directly or indirectly,
more than 50% of the Outstanding Company Common Stock, or more than 50% of the
Outstanding Company Voting Securities of the Company resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company or such corporation
resulting from such Corporate Transaction) will Beneficially Own, directly or
indirectly, 20% or more of, respectively, the Outstanding Company Common Stock
or Outstanding Company Voting Securities resulting from such Corporate
Transaction except to the extent that such ownership existed with respect to the
Company prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the board
of directors of the corporation resulting from such Corporate Transaction;  or

﻿

(d)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

﻿

Despite all of the foregoing, no Change in Control is deemed to have occurred
with respect to a Grantee if a Grantee is part of a purchasing group which
consummates the Change in Control transaction.  A Grantee is deemed “part of a
purchasing group” for purposes of the preceding sentence if the Grantee is an
equity participant in the purchasing company or group except for (i) passive
ownership of less than three percent (3%) of the stock of the purchasing company
or (ii) ownership of an equity participation in the purchasing company or group
which



2

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

is otherwise not significant, as determined prior to the Change in Control by a
majority of the Incumbent Board.

﻿

2.5“Code” means the Internal Revenue Code of 1986 (and any successor thereto),
as amended from time to time, and applicable regulations and rulings thereunder.

﻿

2.6“Committee” has the meaning set forth in Section 3.1.

﻿

2.7“Common Stock” means common stock, par value $1.00 per share, of the Company.

﻿

2.8“Company” has the meaning set forth in Section 1.1.

﻿

2.9“Covered Employee” means a Grantee who, as of the last day of the fiscal year
in which the value of an Award is includable in income for federal income tax
purposes, is one of the group of “covered employees,” within the meaning of Code
Section 162(m), with respect to the Company.

﻿

2.10“Disability” means the disability of the Grantee such as would entitle the
Grantee to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Grantee or, if no
such plan exists or is applicable to the Grantee, the permanent and total
disability of the Grantee in the sense that he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

﻿

2.11“Effective Date” has the meaning set forth in Section 1.2.

﻿

2.12“Eligible Person” means any employee of an Employer.

﻿

2.13“Employer” means the Company or any Subsidiary.

﻿

2.14“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder, all
as shall be amended from time to time.

﻿

2.15 “Fair Market Value” means, as of any applicable date, (a) the last sale
price for one Share on such date as reported on the New York Stock Exchange or,
if the foregoing does not apply, on such other market system or stock exchange
on which the Company’s Common Stock is then listed or admitted to trading, or on
the last previous day on which a sale was reported if no sale of a Share was
reported on such date, or (b) if the foregoing subsection (a) does not apply,
the fair market value of a Share as reasonably determined in good faith by the
Board.

﻿

2.16“Grant Date” means the date designated in a resolution by the Committee as
the date on which an Award is granted. In no event shall the Grant Date be
earlier than the date on which the Committee approves the granting of the Award.

﻿





3

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

2.17“Grantee” means an Eligible Person who has been granted an Award.

﻿

2.18“Including” or “includes” means “including, but not limited to,” or
“includes, but is not limited to,” respectively.

﻿

2.19“Performance-Based Exception” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).

﻿

2.20“Performance Goal” means the objective or subjective criterion or criteria
determined by the Committee, the degree of attainment of which will affect the
amount of the Award the Grantee is entitled to receive or retain, and to the
extent the Committee intends an Award to comply with the Performance-Based
Exception, the Performance Goal(s) shall be chosen from among the Performance
Measures set forth in Section 4.4(a).

﻿

2.21“Performance Measure” has the meaning set forth in Section 4.4(a).

﻿

2.22“Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.

﻿

2.23“Restricted Stock” means any Share issued under the Plan that is subject to
Restrictions.

﻿

2.24“Restrictions” means any restriction on a Grantee’s free enjoyment of the
Shares or other rights underlying Awards, including (a) that the Grantee or
other holder may not sell, transfer, pledge, or assign a Share or right, and (b)
such other restrictions as the Committee may impose in the Award Agreement
(including any restriction on the right to vote such Share and the right to
receive any dividends). Restrictions may be based upon the passage of time or
the satisfaction of performance criteria or the occurrence of one or more events
or conditions, and shall lapse separately or in combination upon such conditions
and at such time or times, in installments or otherwise, as the Committee shall
specify. Awards subject to a Restriction shall be forfeited if the Restriction
does not lapse prior to such date or the occurrence of such event or the
satisfaction of such other criteria as the Committee shall determine.

﻿

2.25“Retirement” means (a) the Termination of Service at or after age 65 or (b)
the Termination of Service at or after the age of 60 if the combination of the
sum of the Grantee’s years of service to the Company plus the age of the Grantee
exceeds 85 years and the Grantee does not intend to continue employment at
another company or for oneself at the time of retirement.

﻿

2.26“Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.

﻿

2.27“Share” means a share of the Common Stock of the Company.

﻿





4

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

2.28“Subsidiary” means any Person that directly, or through one (1) or more
intermediaries, is controlled by the Company.

﻿

2.29“Termination of Service” occurs on the first day on which an individual is
for any reason no longer providing services to an Employer in the capacity of an
employee.

﻿

2.30“Year” means a calendar year.

﻿

SECTION 3.

ADMINISTRATION

﻿

3.1Committee.  The Plan shall be administered by the Compensation Committee of
the Board unless otherwise determined by the Board (the “Committee”).  The
members of the Committee shall be appointed by the Board from time to time and
may be removed by the Board from time to time. Subject to Section 4.4(c), the
Committee may delegate to the Chief Executive Officer of the Company any or all
of the authority of the Committee with respect to the grant of Awards to
Grantees, other than Grantees who are executive officers, or are (or are
expected to be) Covered Employees and/or are Section 16 Persons at the time any
such delegated authority is exercised.

﻿

3.2Powers of the Committee. Subject to the express provisions of the Plan and to
applicable law, the Committee shall have full power and authority and sole
discretion as follows:

﻿

(a)to determine when, to whom and in what amounts Awards should be granted;

﻿

(b)to grant Awards to Eligible Persons in any number, and to determine the terms
and conditions applicable to each Award (including without limitation conditions
intended to comply with Code Sections 409A and 162(m)), the number of Shares to
be awarded, any purchase price to be paid by the Grantee, any Restriction, the
length of the restricted period, any schedule for or performance conditions
relating to the earning of the Award or the lapse of forfeiture restrictions,
restrictive covenants, restrictions on transferability, any performance period,
any Performance Goals, including those relating to the Company and/or a
Subsidiary and/or any division thereof and/or an individual, and/or vesting
based on the passage of time;

﻿

(c)to determine whether any performance or vesting conditions, including
Performance Measures or Performance Goals, have been satisfied;

﻿

(d)except as provided in Sections 5.8(b) and 5.9, to determine whether, to what
extent and under what circumstances an Award may be accelerated, vested,
canceled, forfeited or surrendered, or any terms of the Award may be waived;

﻿

(e)to interpret and administer the Plan and any instrument or agreement,
including any Award Agreement, relating to the Plan;

﻿

(f)to establish, amend, suspend or waive rules and regulations for the proper
administration of the Plan;





5

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

﻿

(g)to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Grantee (except as provided in this Section 3.2(g) and 6.2), to amend any such
Award Agreement at any time; provided that the consent of the Grantee shall not
be required for any amendment (i) which does not adversely affect the rights of
the Grantee, or (ii) which is necessary or advisable (as determined by the
Committee) to carry out the purpose of the Award as a result of any new
applicable law or regulation or change in an existing applicable law or
regulation or interpretation thereof, or (iii) to the extent the Award Agreement
specifically permits amendment without consent;

﻿

(h)to impose such additional terms and conditions upon the grant or retention of
Awards as the Committee may, before or concurrently with the grant thereof, deem
appropriate;

﻿

(i)to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and Award
Agreement or any other instrument entered into or relating to an Award under the
Plan; and

﻿

(j)to take any other action with respect to any matters relating to the Plan and
to make all other decisions and determinations, including factual
determinations, as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan.

﻿

3.3Decisions Binding.  Any action of the Committee with respect to the Plan
shall be final, conclusive and binding on all Persons, including the Company,
its Subsidiaries, any Grantee, any Eligible Person, any Person claiming any
rights under the Plan from or through any Grantee, and stockholders.  If not
specified in the Plan, the time at which the Committee must or may make any
determination shall be determined by the Committee, and any such determination
may thereafter be modified by the Committee.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.

﻿

SECTION 4.

SHARES SUBJECT TO THE PLAN AND ADJUSTMENTS; CODE SECTION 162(M)

﻿

4.1Number of Shares Available for Grants.

﻿

(a)Subject to adjustment as provided in Section 4.2, the aggregate number of
Shares which may be delivered under the Plan shall not exceed 150,000
Shares.  If any Shares subject to an Award granted hereunder are forfeited or
such Award otherwise terminates without the delivery of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture or termination,
shall again be available for grant under the Plan.

﻿

(b)The Committee shall from time to time determine the appropriate methodology
for calculating the number of Shares that have been delivered pursuant to the
Plan.  Shares delivered pursuant to the Plan shall be treasury Shares, including
Shares repurchased by the Company for purposes of the Plan.





6

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

﻿

4.2Adjustments in Authorized Shares and Awards.  In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, or other securities or property), stock split or combination, forward or
reverse merger, reorganization, subdivision, consolidation or reduction of
capital, recapitalization, consolidation, scheme of arrangement, split-up,
spinoff or combination involving the Company or repurchase or exchange of
Shares, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of:
(i) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted under the Plan, (ii) the number and type of
Shares (or other securities or property) subject to outstanding Awards, and
(iii) the number of Shares with respect to which Awards may be granted to a
Grantee, and provided further that the number of Shares subject to any Award
denominated in Shares shall always be a whole number. 

﻿

4.3Compliance With Code Section 162(m).

﻿

(a)Section 162(m) Compliance.  To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award, Sections 4.3 and 4.4 shall apply (it being understood that compliance
with 162(m) is not mandated under the Plan with respect to Awards).   In the
event that changes are made to Code Section 162(m) to permit flexibility with
respect to any Awards available under the Plan, the Committee may, subject to
Sections 4.3 and 4.4, make any adjustments to such Awards as it deems
appropriate.

﻿

(b)Eligible Persons.  The Committee shall designate the Eligible Persons (each
of whom shall be Covered Employees) to be granted an Award intended to comply
with Performance-Based Exception within the time period prescribed by Section
162(m) of the Code (i.e., within the first ninety (90) days of each Year subject
to any exception stated therein); provided that for a hiring or promotion after
such period, the designation shall not be later than the elapse of 25% of the
remainder of such Year after such hiring or promotion.

﻿

(c)Time Frame Required to Establish Performance Measures.  The Committee shall
set the objective-based Performance Measures (as set forth in Section 4.4 below)
in writing within the time period prescribed by Section 162(m) of the Code
(i.e., within the first ninety (90) days of each Year subject to any exception
stated therein).

﻿

(d)Committee Certification and Determination of Amount of Award. The Committee
shall determine and certify in writing (resolutions or minutes are acceptable)
the degree of attainment of Performance Measures for any Award intended to
comply with Performance-Based Exception as soon as administratively practicable
after the end of each Year but not later than sixty (60) days after the end of
such Year.  The Committee reserves the discretion to reduce (but not below zero)
the amount of an individual’s Award below the maximum Award. The determination
of the Committee to reduce (or not pay) an individual’s Award for a Year shall
not affect the maximum Award payable to any other individual.





7

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

﻿

(e)162(m) Award Limitations.  The aggregate number of Shares subject to
Restricted Stock  Awards granted under this Plan to any single Grantee shall not
exceed 7,500 Shares during any calendar year.  The foregoing limitation shall be
subject to adjustment under Section 4.2(a), but only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. 

﻿

4.4Performance Based Exception Under Section 162(m).

﻿

(a)Performance Measures.  Subject to Section 4.4(d), unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general Performance Measures set forth in this Section 4.4(a), for Awards
designed to qualify for the Performance-Based Exception, the objective
performance criteria shall be based upon one or more of the following (each a
“Performance Measure”):

﻿

(i)Earnings before interest, tax, depreciation or amortization (actual and
adjusted and either in the aggregate or on a per-Share basis);

﻿

(ii)Earnings (either in the aggregate or on a per-Share basis);

﻿

(iii)Net income or loss (either in the aggregate or on a per-Share basis);

﻿

(iv)Operating profit;

﻿

(v)Growth or rate of growth in cash flow;

﻿

(vi)Cash flow provided by operations (either in the aggregate or on a per-Share
basis);

﻿

(vii)Free cash flow (either in the aggregate on a per-Share basis);

﻿

(viii)Gross revenues;

﻿

(ix)Reductions in expense levels, operating and maintenance cost management and
employee productivity;

﻿

(x)Stockholder returns and return measures (including return on assets,
investments, equity, or gross sales);

﻿

(xi)Growth or rate of growth in return measures;

﻿

(xii)Share price (including growth measures and total stockholder return or
attainment by the Shares of a specified value for a specified period of time);

﻿

(xiii)Net economic value and/or economic value added;

﻿

(xiv)Aggregate product unit and pricing targets;





8

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

﻿

(xv)Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, production volume
levels, cost targets, and goals relating to acquisitions or divestitures;

﻿

(xvi)Achievement of business or operational goals such as market share and/or
business development;

﻿

(xvii)Results of customer satisfaction surveys;

﻿

(xviii)Debt ratings, debt leverage and debt service; and/or

﻿

(xix)Maintenance of the asset base;

﻿

provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.

﻿

(b)Flexibility in Setting Performance Measures.  The levels of performance
required with respect to Performance Measures may be expressed in absolute or
relative levels and may be based upon a set increase, set positive result,
maintenance of the status quo, set decrease or set negative result.  Performance
Measures may differ for Awards to different Grantees.  The Committee shall
specify the weighting (which may be the same or different for multiple
objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award.  Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any one or more Subsidiaries; and may
apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).

﻿

(c)Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Measures; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception may not (unless the Committee determines to amend
the Award so that it no longer qualified for the Performance-Based Exception) be
adjusted upward (the Committee shall retain the discretion to adjust such Awards
downward).  The Committee may not, unless the Committee determines to amend the
Award so that it no longer qualifies for the Performance-Based Exception,
delegate any responsibility with respect to Awards intended to qualify for the
Performance-Based Exception.  All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

﻿





9

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(d)Changes to Performance Measures.  In the event that applicable laws, rules or
regulations change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, and
still qualify for the Performance-Based Exception, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

﻿

SECTION 5.

RESTRICTED STOCK AWARDS

﻿

5.1Grant of Restricted Stock.  Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to any Eligible Person in such amounts as the Committee shall determine.

﻿

5.2Award Agreement.  Each grant of Restricted Stock shall be evidenced by an
Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of this Plan as the Committee shall determine.
The Committee may impose such Restrictions on any Restricted Stock Award as it
deems appropriate, including time-based Restrictions, performance –based
Restrictions, Restrictions based on the occurrence of a specified event, and/or
Restrictions under applicable securities laws.

﻿

5.3Consideration for Award. The Committee shall determine the amount, if any,
that a Grantee shall pay for Restricted Stock. 

﻿

5.4Vesting.  Shares subject to a Restricted Stock Award shall become vested as
specified in the applicable Award Agreement.  For purposes of calculating the
number of Shares of Restricted Stock that become vested, Share amounts shall be
rounded to the nearest whole Share amount.

﻿

5.5Effect of Forfeiture.  If Restricted Stock is forfeited, and if the Grantee
was required to pay for such Shares, the Grantee shall be deemed to have resold
such Restricted Stock to the Company at a price equal to the lesser of (a) the
amount paid by the Grantee for such Restricted Stock and (b) the Fair Market
Value of a Share on the date of such forfeiture.  The Company shall pay to the
Grantee the deemed sale price as soon as is administratively practical.  Such
Restricted Stock shall cease to be outstanding, and shall no longer confer on
the Grantee thereof any rights as a stockholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Stock.

﻿

5.6Escrow; Legends.  The Committee may provide that the certificates for any
Restricted Stock (a) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes non-forfeitable or is forfeited and/or (b) shall bear
an appropriate legend restricting the transfer of such Restricted Stock under
the Plan.  If any Restricted Stock becomes non-forfeitable, the Company shall
cause certificates for such Shares to be delivered without such legend or shall
cause a release of restrictions on a book entry account maintained by the
Company’s transfer agent.





10

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

﻿

5.7Payment of Withholding Taxes.  The Company has the right to withhold amounts
from Awards to satisfy federal, state, local or foreign tax withholding
requirements as it deems appropriate.  The Company may decide to satisfy the
withholding obligations through additional withholding on salary or other wages
or by requiring the Grantee to promptly remit the amount of withholding to the
Company prior to the delivery of the Shares with respect to the Award, or the
Company may in its discretion withhold from the Shares to be delivered Shares
sufficient to satisfy all or a portion of such tax withholding requirements.

﻿

5.8Rights Upon Termination of Service. 

﻿

(a)General.  Except to the extent that the Committee provides otherwise in an
Award Agreement, in the event the Grantee’s Termination of Service is due to any
reason other than death, Disability or Retirement, all unvested Restricted Stock
Awards then held by the Grantee shall be cancelled and forfeited to the Company 

﻿

(b)Termination of Service Due to Death, Disability or Retirement.   In the event
the Grantee’s Termination of Service is due to death, Disability or Retirement,
all unvested Restricted Stock Awards then held by the Grantee that are not
subject to performance-based vesting conditions will become fully vested. If the
unvested Restricted Stock Awards then held by the Grantee are subject to
performance-based vesting conditions, the vesting of such  Restricted Stock
Awards shall occur only when and to the extent the applicable Performance Goals
are satisfied.

﻿

5.9Change in Control.  In the event of a Change in Control, all unvested
Restricted Stock Awards will become immediately fully vested and non-forfeitable
and any Performance Goals applicable to the Restricted Stock Awards will be
deemed to have been satisfied to the maximum degree specified in the Award.

﻿

5.10Non-Transferability of Awards. No right or interest of any Grantee in a
Restricted Stock Award prior to vesting may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Grantee other than by
will or by the laws of descent and distribution. Nothing herein shall be
construed as requiring the Committee to honor the order of a domestic relations
court regarding an Award, except to the extent required under applicable law.

﻿

5.11Beneficiary Designation. Each Grantee under the Plan may, from time to time,
name a beneficiary to whom any benefit under the Plan is to be paid in case of
his or her death before he or she receives any or all of such benefit. If no
beneficiary has been designated or if a beneficiary designated by the Grantee
fails to survive the Grantee, benefits remaining unpaid at the Grantee’s death
shall be paid to the Grantee’s estate.

﻿

5.12Stockholder Rights in Restricted Stock.  Restricted Stock, whether held by a
Grantee or in escrow or other custodial arrangement by the Secretary of the
Company, shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or Award Agreement.  At the time of a
grant of Restricted Stock, the Committee may require the payment of cash
dividends thereon to be deferred and, if the Committee so determines,



11

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

reinvested in additional Shares of Restricted Stock.  Stock dividends and
deferred cash dividends issued with respect to Restricted Stock shall be subject
to the same restrictions and other terms as apply to the Shares of Restricted
Stock with respect to which such dividends are issued.

﻿

SECTION 6.

AMENDMENTS AND TERMINATION

﻿

6.1Amendment and Termination.  Subject to Section 6.2, the Board may at any time
amend, alter, suspend, discontinue or terminate the Plan in whole or in part
without the approval of the Company’s stockholders, provided that any amendment
shall be subject to the approval of the Company’s stockholders if such approval
is required by any federal or state law or regulation or any stock exchange or
automated quotation system on which the Shares may then be listed or quoted.

﻿

6.2Previously Granted Awards.  Except as otherwise specifically provided in the
Plan or an Award Agreement, no termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Grantee of such Award.

﻿

SECTION 7.

GENERAL PROVISIONS

﻿

7.1Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Wisconsin other than its law respecting choice of
laws and applicable federal law.

﻿

7.2Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.

﻿

7.3Securities Law Compliance.  If the Committee deems it necessary to comply
with any applicable securities law, or the requirements of any securities
exchange or market upon which Shares may be listed, the Committee may impose any
restriction on Awards or Shares acquired pursuant to Awards under the Plan as it
may deem advisable.  All evidence of Share ownership delivered pursuant to any
Award shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations or other
requirements of the SEC, any securities exchange or market upon which Shares are
then listed, and any applicable securities law.  If so requested by the Company,
the Grantee shall make a written representation and warranty to the Company that
he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1933, as amended, and any applicable state securities law or unless he or
she shall have furnished to the Company an opinion of counsel, in form and
substance satisfactory to the Company, that such registration is not required.

﻿





12

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

If the Committee determines that non-forfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any national securities exchange or national
market system on which are listed any of the Company’s equity securities, then
the Committee may postpone any such non-forfeitability or delivery to comply
with all such provisions at the earliest practicable date.

﻿

7.4Section 409A.  To the extent applicable and notwithstanding any other
provision of this Plan, this Plan and Awards hereunder shall be administered,
operated and interpreted in accordance with Code Section 409A and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date on which the Board approves the Plan; provided, however,
in the event that the Committee determines that any amounts payable hereunder
may be taxable to a Grantee under Code Section 409A and related Department of
Treasury guidance prior to the payment and/or delivery to such Grantee of such
amount, the Company may (a) adopt such amendments to the Plan and related Award,
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (b) take such other actions as the Committee determines
necessary or appropriate to comply with or exempt the Plan and/or Awards from
the requirements of Code Section 409A and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on which the Board approves the
Plan.  The Company and its Subsidiaries make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan, and,
notwithstanding the above provisions and any agreement or understanding to the
contrary, if any Award, payments or other amounts due to a Grantee (or his or
her beneficiaries, as applicable) results in, or causes in any manner, the
application of an accelerated or additional tax, fine or penalty under Code
Section 409A or otherwise to be imposed, then the Grantee (or his or her
beneficiaries, as applicable) shall be solely liable for the payment of, and the
Company and its Subsidiaries shall have no obligation or liability to pay or
reimburse (either directly or otherwise) the Grantee (or his or her
beneficiaries, as applicable) for, any such additional taxes, fines or
penalties.

﻿

7.5No Right to Continued Employment or Awards.  No employee shall have the right
to be selected to receive an Award under this Plan or, having been so selected,
to be selected to receive a future Award.  The grant of an Award shall not be
construed as giving a Grantee the right to be retained in the employ of the
Company or any Subsidiary or to be retained as a director of the Company or any
Subsidiary.  Further, the Company or a Subsidiary may at any time terminate the
employment of a Grantee free from any liability, or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement.

﻿

7.6Construction.  The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive, and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders and words
in the masculine or feminine gender include the other neuter genders.  The
headings of sections and subsections are included solely for convenience of



13

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

﻿

7.7No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

﻿

7.8Plan Document Controls.  This Plan and each Award Agreement constitute the
entire agreement with respect to the subject matter hereof and thereof; provided
that in the event of any inconsistency between this Plan and such Award
Agreement, the terms and conditions of the Plan shall control unless otherwise
expressly stated in the Award Agreement.

﻿



14

--------------------------------------------------------------------------------